Relators were charged by complaint in justice court No. 1 of Refugio. County with the murder of John Ryals. Upon a hearing before the justice of the peace they were denied bail. Relators then secured a writ of habeas corpus from the Honorable Howard P. Green, Judge of the Twenty-fourth Judicial District, and upon a hearing before him they were again remanded without bail and it is from such judgment this appeal is prosecuted.
Mr. Ryals was the operator of a cafe in Refugio. A witness went into the cafe about ten thirty at night on November 11, 1940. From the testimony of this witness we glean the following facts. The two relators were strangers to the witness. They and Ryals were talking. Witness could understand what Ryals said because he naturally spoke rather loudly, but could not understand what either Mr. or Mrs. Talliaferro said. Witness heard Ryals say to them, "Judie works for me and her conduct in my place of business is all right. What she does on the outside is her personal affairs and does not concern me and I *Page 404 
rather not know anything about it." Either Mr. or Mrs. Talliaferro said something to Ryals which witness did not understand and Ryals replied: "If you are going to talk about her I will have to ask you to leave my place of business." At this point Mr. and Mrs. Taliaferro and also Mr. Ryals stood up. Ryals raised both hands, palms out, up even with his shoulders. At this point a young lady who was working behind the counter screamed, "Watch him. He has got a knife." About this time Ryals and the two relators went together and the three of them got down on the floor. Ryals was on top of Taliaferro but apparently was trying to get up, having his hands on the floor and pushing away from Taliaferro, who was holding Ryals and cutting him with a pocket knife having a blade three or more inches long. While persons present were trying to get Taliaferro's knife and separate the parties, Mrs. Taliaferro was hitting Ryals over the head with a sugar bowl and and both she and her husband were calling Ryals a "rat s-of-a-b-." Mr. Taliaferro fled and was apprehended in San Angelo some nine or ten days later. Mrs. Taliaferro was arrested the night of the assault. A doctor described the wounds of Ryals which were fourteen in number. They resulted in his death.
The record is silent as to the relationship existing between the Taliaferros and Judie and as to the reasons moving them to register complaint about her to Mr. Ryals.
The record does reflect a most vicious attack by Mr. Taliaferro upon Ryals while he was apparently trying to get away from Taliaferro and his knife. We think the trial judge, under the evidence before him, was warranted in holding Mr. Taliaferro without bail. The record, however, shows that Mrs. Taliaferro is about four months advanced in pregnancy and that to hold her in jail might jeopardize her health. We conclude therefore that the judgment remanding Carl Taliaferro without bail should be affirmed but that the judgment so remanding Marion Taliaferro without bail be reversed and that she be admitted to bail in the sum of $5,000.00, and it is so ordered.